DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44-48 and 50-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (WO 2019/003077).  Note:  US 2020/0339785 is being used as an English language equivalent for WO 2019/003077).
Considering Claim 44-48 and 53-56:  Ota teaches an extruded starch composition (¶0043-44) comprising at least one chemically modified starch and a polyvinyl alcohol (¶0007).
	Ota is silent towards the peak cold viscosity of the composition and does not present a RVA curve that would allow for the peak cold viscosity to be determined.  Ota teaches an example where 90 parts of Ecofilm and National 7/a modified starch, 10 parts of Elvanol 71-30/a polyvinyl alcohol, and 2 parts of Closite 20A/a clay are mixed (Table 3), and teaches adding 0.5 weight percent of stearic acid/a plasticizer (¶0037-38).  Ota teaches using a high screw speed (¶0044), which is directly related to the SME.  The example of Ota teaches a screw speed of 162 rpm (¶0094).  The examples of the original specification teach an example comprising extruding 90 weight percent of Ecofilm starch, 9 weight percent of Elvanol 71-30 polyvinyl alcohol, 0.5 weight percent of stearic acid, and 2 weight percent of a clay (Example 3).  At all of the SME values, the process results in a cold peak viscosity of greater than 1493, a final viscosity of greater than 390, and a ratio of the cold peak viscosity to the final viscosity of greater than 2.2.  The original specification teaches the starch of the examples as being fully cooked/greater than 90% degree of cook (Example 1).  Ota teaches that the cooking of the starch during their extrusion results in perfect gelatinization/a fully cooked starch (¶0078-79).  The original specification ties the peak cold viscosity to the degree of cooking and teaches that a degree of cooking greater than 90% results in the claimed viscosity (Example 2).  As Ota teaches a substantially similar composition and process for preparing the composition, and all the examples of the original specification using the clay filler provide the claimed viscosity, the composition of Ota would inherently have the claimed viscosity profile, including the claimed peak cold viscosity and final viscosity.
Considering Claim 50:  Ota teaches the starch as having an amylose content of greater than 50 percent (Table 4).  
Considering Claims 51 and 52:  Ota teaches the starch as being hydroxypropyl starch (¶0087).
Considering Claims 57 and 58:  Ota teaches the clay as being hydrophobically modified (¶0093).
Considering Claim 59 and 63:  Ota teaches a multilayer film comprising a layer made from the starch layer and a second layer (¶0041).
Considering Claims 60-62:  Ota is silent towards the claimed properties.  However, Ota teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   As Ota teaches the same chemical structure as the instant claims, it would inherently have the claimed properties.

Response to Amendment
The declaration under 37 CFR 1.132 filed September 12, 2022 is insufficient to overcome the rejection of claims 44-63 based upon Ota (WO 2019/003077) as set forth in the last Office action because:
A)  The declarant’s discussion of the various factors influencing viscosity (¶11-19) is not sufficient to overcome the finding of inherency in the previous action.  The Office does not dispute that various factors would affect the viscosity of the starch composition, and does not take the position that any extruded starch composition comprising a water soluble polymer would have the claimed viscosity profile.  The rejection is based on a specific embodiment of Ota that includes 90 parts of Ecofilm and National 7/a modified starch, 10 parts of Elvanol 71-30/a polyvinyl alcohol, and 2 parts of Closite 20A/a clay are mixed (Table 3), and teaches adding 0.5 weight percent of stearic acid/a plasticizer (¶0037-38).  Ota teaches that the cooking of the starch during their extrusion results in perfect gelatinization/a fully cooked starch (¶0078-79).  The examples of the original specification teach an example comprising extruding 90 weight percent of Ecofilm starch (the same starch), 9 weight percent of Elvanol 71-30 polyvinyl alcohol (the same polyvinyl alcohol), 0.5 weight percent of stearic acid, and 2 weight percent of a clay (Example 3).  The original specification teaches the starch of the examples as being fully cooked/greater than 90% degree of cook (Example 1).  The original specification ties the peak cold viscosity to the degree of cooking and teaches that a degree of cooking greater than 90% results in the claimed viscosity (Example 2).  
Critically, at all of the SME values, the process employing the mixture above results in a cold peak viscosity of greater than 1493, a final viscosity of greater than 390, and a ratio of the cold peak viscosity to the final viscosity of greater than 2.2.  These values are well clear of the claimed lower limits.  While differences in processing factors such as starch throughput and back pressure may influence the final properties, the original specification does not identify these properties as being critical or indicate that they would materially alter the final properties.  As the values shown in the examples establish that the properties would be close to the lower limits of the ranges, a person having ordinary skill in the art would not expect them to change to the degree required to render the properties outside the claimed range, absent evidence to the contrary.  
B)  The declarant’s argument that Ota does not allow for the determination of the viscosity values due to the broad disclosure of the preparation (¶20-25) is not persuasive.  While the disclosure of Ota does teach ranges for the operational parameters, as in conventional in patent literature, the rejection is based on specific examples of Ota which provide more specific operating parameters.  The examples of Ota use an twin screw extruder with a screw diameter, of 27 mm, and a L/D ratio of 48 (¶0078-83).  The extruder is operated with a throughput of 3.5 kg/hr with water injection at a rate or 26 g/min, at a screw speed of 162 rpm, with a temperature profile ranging from 40-180 ºC (¶0094).  Ota teaches that the die is configured to provide a film with a thickness of 350 microns (¶0094).  Ota teaches that the cooking of the starch during their extrusion results in perfect gelatinization/a fully cooked starch (¶0078-79).  
C)  The declarant’s test results (¶26-27) are not sufficiently detailed to allow for the data to be evaluated.  The showing of the viscosity of 580 mPa.s for example of Ota would be sufficient to overcome the inherency rejection.  However, the preparation process and composition used in the test is not described in the declaration, and thus the Office cannot evaluate if the example is analogous to Ota.  As the declarant has previously stated that the preparation process of Ota cannot be established, the Office cannot accept that the process is analogous to the process of Ota without a detailed description of the process.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the rejection cannot be made as an anticipation rejection because the Office is picking and choosing between distinct embodiments is not persuasive.  Ota et al. is directed towards a single embodiment for making a starch composition, and all the citations are directed towards this embodiment.
B)  The applicant’s arguments regarding the declaration are discussed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767